Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Remarks, pages 8-13, filed November 17, 2022, with respect to the rejection(s) of claim(s) 1-9, 11-17, and 19-20 under US Patent Application Publication Pub. No. US 20190182400 to Tanaka in view of US 20140104630 to Baba have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2019179443 to Zhou.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2022 has been entered.
 


The indicated allowability of claims 10 and 18 is withdrawn in view of the newly discovered reference(s) to WO 2019179443 to Zhou.  Rejections based on the newly cited reference(s) follow.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2-3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20190182400 to Tanaka in view of WO 2019179443 to Zhou further in view of US 20140104630 to Baba.

       Regarding claim 1, Tanaka discloses a control method of an office machine with intelligent sleep and wake function (paragraph 24, 33, 112, 115-116, 118; image forming apparatus 10 (office machine) includes switching to power-saving mode (sleep) and switching to normal mode (wake) functions based on timer and face authentication (intelligent)), the control method causing the office machine to at least perform the steps of:
        capturing a first user image (paragraph 109, 113; camera 52 captures image of face of user);
        comparing a plurality of user data and first feature data related thereto with second feature data generated from the first user image to generate comparison result information (paragraph 38, 67-69, 76, 80, 103-104, 113-116; face recognition circuit 56 generates facial image information (second feature data) from the captured face image of user; facial image information includes coordinate data of facial features such as eyes, noses; facial image information feature of captured face image is compared with features of comparative images stored to generate comparison result in step s33; combination of user ID stored together with comparative images of users is the user data; in step s39, the user ID associated with the comparative image matched to captured image is used for determining if job registered for this user ID); and
        waking up the office machine automatically from sleep mode upon determination of user confirmation information according to the comparison result information (paragraph 58, 114-116, 135; after comparison in face authentication processing in s31 and if face authentication succeeds (comparison result), then in step s39 when the user ID associated with face authenticated user is determined to have corresponding jobs registered (user confirmation information), then in step s49 the image forming apparatus switches from fourth power-saving state (sleep mode) to the normal mode (waking up)).
However Tanaka does not disclose wherein, the second feature data further comprises a face turning angle data, and, after determining the user confirmation information according to the comparison result information, the office machine further determines that the face turning angle data satisfies a turning angle range data and driving to enable the office machine to wake up automatically from sleep mode.
         Zhou discloses wherein, the second feature data further comprises a face turning angle data (paragraph 42-43, 47, 146; acquired state parameter (second feature data) includes face angle of user), and, after determining the user confirmation information according to the comparison result information (paragraph 90-91, 94, 107-109, 115; when face image is compared and matched with face image library the user is confirmed as registered user (confirmation information); after that the state parameter including the face angle is determined), the office machine further determines that the face turning angle data satisfies a turning angle range data (paragraph 90-91, 94, 107-109, 115, 147-150, 224-225; when face angle is within predetermined range then the wake up condition is met and the device is woken up from sleep state) and driving to enable the office machine to wake up automatically from sleep mode (paragraph 90; smart phone (office machine); paragraph 90-91, 94, 107-109, 115, 147-150, 224-225; when face angle is within predetermined range then the wake up condition is met and the device is woken up from sleep state).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tanaka as taught by Zhou to provide wake up process based on user face angle detection.
        The motivation to combine the references is to provide additional feature of face turning angle in order to further confirm the intent of the user approaching the device so that the device only wakes up when the face is at specific angle facing the device showing intention to use device (paragraph 146-147).

However Tanaka in view of Zhou does not disclose sends the first control signal for driving to enable the office machine to wake up automatically from sleep mode.
       Baba discloses sends the first control signal for driving to enable the office machine to wake up automatically from sleep mode (paragraph 50, 76, 78-79, 115, 131-133; when face of image compared with face image database is successful, identity recognition information (user confirmation) is confirmed and the controller sends power-supply selection signal (first control signal) to the power-supply control circuit to wake up the image processing apparatus in sleep mode).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tanaka as taught by Baba to provide communication of power control signal during facial authentication.
        The motivation to combine the references is to provide selective control signal to select which parts of the printer device will waken up from sleep upon confirmation of user being present at the printer so that only the necessary parts will be activated instead of activating all the parts (paragraph 50-51).


       Regarding claim 2, Tanaka discloses the control method of an office machine with intelligent sleep and wake function according to claim 1, wherein the step of capturing the first user image is preceded by capturing a plurality of distance data and determining that one of the distance data reaches a distance threshold (paragraph 108-110; before capturing the user image in step s13, in step s1 the CPU determines whether the distance captured by sensor 50 is less than threshold distance L1; if user is farther from distance L1 (NO in s1), plurality of distance data is captured until the captured distance is within distance L1).




       Regarding claim 3, Tanaka discloses the control method of an office machine with intelligent sleep and wake function according to claim 1, wherein the second feature data comprises a face data (paragraph 38, 67-69, 76, 80, 103-104, 113-116; face recognition circuit 56 generates facial image information (second feature data) from the captured face image of user), and, upon determination of the user confirmation information according to the comparison result information, the office machine wakes up automatically from sleep mode (paragraph 58, 114-116; after comparison in face authentication processing in s31 and if face authentication succeeds (comparison result), then in step s39 when the user ID associated with face authenticated user is determined to have corresponding jobs registered (user confirmation information), then in step s49 the image forming apparatus switches from fourth power-saving state (sleep mode) to the normal mode (waking up)). Further Zhou disclose wherein the office machine wakes up automatically from sleep mode upon determination that the face data satisfies an angle data (paragraph 90; smart phone (office machine); paragraph 90-91, 94, 107-109, 115, 147-150, 224-225; when face image data angle is within predetermined range then the wake up condition is met and the device is woken up from sleep state).






       Regarding claim 6, Tanaka discloses an office machine with intelligent sleep and wake function (paragraph 24, 33, 112, 115-116, 118; image forming apparatus 10 (office machine) includes switching to power-saving mode (sleep) and switching to normal mode (wake) functions based on timer and face authentication (intelligent)), comprising: 
     a power converter for supplying power to the office machine (paragraph 36, 54; power-supply control circuit 54 converts commercial power supply to DC voltage and supplies power to the components of image forming apparatus); 
     a memory for storing a plurality of user data and first feature data related thereto (paragraph 86, 98, 104; RAM 14 (storage) includes authentication data 74f that includes plurality of user data including user ID, comparative image of each user, first feature data associated with comparative image); 
     an image capture device for capturing (limitation interpreted under 35 U.S.C. 112(f) as the camera) at least one first user image (paragraph 109, 113; camera 52 (image capture device) captures image of face of user); and 
      a processor connected to the power converter, the memory and the image capture device (paragraph 36; CPU (processor) connected with power-supply control circuit 54, RAM 14, camera 52 via bus 60); 
       wherein the processor generates second feature data according to the first user image (paragraph 85, 108; CPU (processor) executes program to perform the steps; paragraph 38, 67-69, 76, 80, 103-104, 113-116; face recognition circuit 56 under control of CPU generates facial image information (second feature data) from the captured face image of user; facial image information includes features such as coordinate data of eyes, noses), compares the second feature data with the first feature data related to the user data to generate comparison result information (paragraph 38, 67-69, 76, 80, 86, 98, 103-104, 113-116; facial image information feature (second feature) of captured face image is compared with first features of comparative images stored to generate comparison result in step s33), and, upon determination of user confirmation information according to the comparison result information, driving the power converter to enable the office machine to wake up automatically from sleep mode (paragraph 56, 58, 114-116; after comparison in face authentication processing in s31 and if face authentication succeeds (comparison result), then in step s39 when the user ID associated with face authenticated user is determined to have corresponding jobs registered (user confirmation information), then in step s49 the CPU drives the power control circuit 54 to switch from fourth power-saving state (sleep mode) to the normal mode (waking up)).

However Tananka does not disclose the second feature data further comprises a face turning angle data, and, after determining the user confirmation information according to the comparison result information, the central processor further determines that the face turning angle data satisfies a turning angle range data and driving to enable the office machine to wake up automatically from sleep mode.
        Zhou discloses the second feature data further comprises a face turning angle data (paragraph 42-43, 47, 146; acquired state parameter (second feature data) includes face angle of user), and, after determining the user confirmation information according to the comparison result information (paragraph 90-91, 94, 107-109, 115; when face image is compared and matched with face image library the user is confirmed as registered user (confirmation information), the central processor further determines that the face turning angle data satisfies a turning angle range data (paragraph 90-91, 94, 107-109, 115, 147-150, 224-225; when face angle is within predetermined range then the wake up condition is met and the device is woken up from sleep state) and driving to enable the office machine to wake up automatically from sleep mode (paragraph 90; smart phone (office machine); paragraph 90-91, 94, 107-109, 115, 147-150, 224-225; when face angle is within predetermined range then the wake up condition is met and the device is woken up from sleep state).

However Tanaka does not disclose wherein the processor sends, upon determination of user confirmation information according to the comparison result information, a first control signal for driving the power converter to enable the office machine to wake up automatically from sleep mode.

        Baba discloses wherein the processor (paragraph 25; controller 200 (processor) for the image processing apparatus) sends, upon determination of user confirmation information according to the comparison result information, a first control signal for driving the power converter to enable the office machine to wake up automatically from sleep mode (paragraph 50, 76, 78-79, 115, 131-133; when face of image compared with face image database is successful, identity recognition information (user confirmation) is confirmed and the controller sends power-supply selection signal (first control signal) to the power-supply control circuit to wake up the image processing apparatus in sleep mode).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tanaka as taught by Baba to provide communication of power control signal during facial authentication.
        The motivation to combine the references is to provide selective control signal to select which parts of the printer device will waken up from sleep upon confirmation of user being present at the printer so that only the necessary parts will be activated instead of activating all the parts (paragraph 50-51).


       Regarding claim 7, Tanaka discloses the office machine with intelligent sleep and wake function according to claim 6, wherein the image capture device comprises an image capturing unit for capturing (limitation interpreted under 35 U.S.C. 112(f) as the camera) the first user image and sending the first user image to the processor (paragraph 109-110; camera 52 (capturing unit) captures image of user and sends the image to the CPU 12 (processing module) in order for CPU to generate corrected image). 




Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20190182400 to Tanaka in view of WO 2019179443 to Zhou further in view of US 20140104630 to Baba further in view of US Patent Application Publication Pub. No. 20100293403 to Yamashita.
        Regarding claim 4, Tanaka does not disclose the control method of an office machine with intelligent sleep and wake function according to claim 1, wherein, after the office machine has woken up automatically from sleep mode, the office machine enters into sleep mode again upon receipt of a sleep command data.
        Yamashita discloses wherein, after the office machine has woken up automatically from sleep mode, the office machine enters into sleep mode again upon receipt of a sleep command data (paragraph 39-43; office apparatus 10 can wake up from power saving automatically upon detection of document; paragraph 35-38; after operating in the normal mode, upon user pressing the power saving key 205, this provides receipt of command to go to power saving (sleep) and apparatus 10 goes to sleep in s103).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tanaka as taught by Yamashita to provide user command for ordering the device back to sleep mode.
        The motivation to combine the references is to provide user option to command the device to go to sleep by providing a power saving button wherein the device checks the current status of the device before switching to sleep mode when user instructs to go to sleep and provides notification if sleep mode cannot be entered (paragraph 30, 38).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20190182400 to Tanaka in view of WO 2019179443 to Zhou further in view of US 20140104630 to Baba further in view of JP 2020109913 to Kikukawa.

       Regarding claim 5, Tanaka does not disclose the control method of an office machine with intelligent sleep and wake function according to claim 1, wherein, after the office machine has woken up automatically from sleep mode and finished an office task, the office machine enters into sleep mode again when capturing a second user image and generating second feature data related thereto.
        Kikukawa discloses wherein, after the office machine has woken up automatically from sleep mode and finished an office task, the office machine enters into sleep mode again when capturing a second user image and generating second feature data related thereto (paragraph 30, 34-36, 45-46, 51, 55-57; in s803 when a first user is authenticated in s801, the devices wakes up from power saving, and after first user is face authenticated and completes an operation (finishes offices task) in s827 it goes back to s803 and waits for capturing a second user; if the second user captured fails to be authenticated based on line-of-sight feature and face collation (second feature) in s1207, then it goes back to s803 and if no user is captured again for some period of time it goes to power saving (sleep) in s807).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tanaka as taught by Kikukawa to provide transition to sleep mode upon a first user finishing job.
        The motivation to combine the references is to save power consumption upon a first authenticated user completing a print job and when subsequent second user who tries to use the printer is not authenticated via face authentication by going to sleep mode when second user is not authenticated (paragraph 30, 34-36, 45-46, 51, 55-57).


Claim 8-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20190182400 to Tanaka in view of WO 2019179443 to Zhou further in view of US 20140104630 to Baba further in view of US Patent Application Publication Pub. No. US 20180249083 to Chi.

       Regarding claim 8, Tanaka discloses the office machine with intelligent sleep and wake function according to claim 7, wherein the processor further comprises: 
       a central processor (paragraph 36; CPU 12), adapted to receive the second feature data (paragraph 38, 67-69, 76, 80, 103-104, 113-116; face recognition circuit 56 under control of CPU generates facial image information (second feature data) from the captured face image of user; paragraph 64; CPU 12 receives the facial image information (second feature data) ) and compare the second feature data with the first feature data related to the user data to generate the comparison result information (paragraph 38, 67-69, 76, 80, 86, 98, 103-104, 113-116; facial image information feature (second feature) of captured face image is compared with first features of comparative images stored to generate comparison result in step s33). Further Baba discloses processor adapted to send, upon determination of the user confirmation information according to the comparison result information, the first control signal for driving the power converter to enable the office machine to wake up automatically from sleep mode (paragraph 25; controller 200/processor; paragraph 50, 76, 78-79, 115, 131-133; when face of image compared with face image database is successful, identity recognition information (user confirmation) is confirmed and the controller sends power-supply selection signal (first control signal) to the power-supply control circuit to wake up the image processing apparatus in sleep mode).
Further Tanaka discloses receiving and processing the first user image to generate the second feature data (paragraph 85, 108; CPU (processor) executes program to perform the steps; paragraph 38, 67-69, 76, 80, 103-104, 113-116; face recognition circuit 56 under control of CPU generates facial image information (second feature data) from the captured face image of user), the first feature data related to the user data (paragraph 86, 98, 104; RAM 14 (storage) includes authentication data 74f that includes plurality of user data including user ID, comparative image of each user, first feature data associated with comparative image of user).
However Tanaka in view of Baba does not disclose an AI image processor for receiving and processing the first image to generate the second feature data; and 
     a central processor connected to the AI image processor, adapted to receive the second feature data and compare the second feature data with the first feature data to generate the comparison result information.
       Chi discloses an AI image processor for receiving and processing the first image to generate the second feature data (paragraph 59-60, 420, 422-427; artificial intelligence unit 130 processes images 1610 (first image) to extract shape (second feature data)); and 
     a central processor connected to the AI image processor (paragraph 55; controller 180 (central processor) connected to the artificial intelligence unit 130), adapted to receive the second feature data and compare the second feature data with the first feature data to generate the comparison result information (paragraph 236-237, 422-427; controller 180 in s505 receives extracted shape information of the captured image from the artificial intelligence unit 130 and compares this shape information (Second feature) with shape of guide object (first feature) to generate comparison).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tanaka in view of Baba as taught by Chi to provide AI processor in cooperation with the central processor to help in face authentication.
        The motivation to combine the references is to provide artificial image processor that can automatically determine features of the captured images and provide recommendation of reference images that can match the captured image via a learning process (paragraph 64, 232, 423).

       Regarding claim 9, Tanaka discloses the office machine with intelligent sleep and wake function according to claim 8, wherein the first feature data each comprises a first face feature data, and the second feature data each comprises a second user face feature (paragraph 68; facial feature of captured image (second feature) is compared with facial feature of comparative image (First feature)), such that the central processor compares the first face feature data with the second user face feature to generate the comparison result information (paragraph 85, 108; CPU (processing module) executes program to perform the steps; paragraph 38, 67-69, 76, 80, 86, 98, 103-104, 113-116; facial image information feature (second feature) of captured face image is compared with first features of comparative images stored to generate comparison result in step s33).


       Regarding claim 11, Tanaka discloses the office machine with intelligent sleep and wake function according to claim 8, wherein the image capture device further comprises a distance measuring unit for capturing (limitation interpreted under 35 U.S.C. 112(f) as the infrared sensor: paragraph 44; sensor 50 includes infrared) and sending a plurality of distance data to the central processor, wherein, before the image capturing unit captures the first user image, the central processor determines that one of the distance data received reaches a distance threshold and drives the image capturing unit to capture the first user image (paragraph 108-110; before capturing the user image in step s13, in step s1 the CPU determines whether the distance captured by sensor 50 (distance measuring unit) is less than threshold distance L1; if user is farther from distance L1 (NO in s1), plurality of distance data is captured and sent to CPU until the captured distance is within distance L1; if distance is less than L1, then image is captured in s13 under control of CPU).



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20190182400 to Tanaka in view of WO 2019179443 to Zhou further in view of US 20140104630 to Baba further in view of US Patent Application Publication Pub. No. US 20180249083 to Chi further in view of JP 2020109913 to Kikukawa.
        Regarding claim 12, Chi discloses the office machine with intelligent sleep and wake function according to claim 8, wherein the central processor receives third feature data generated by the AI image processor according to a second image captured by the image capturing unit (paragraph 59-60, 420, 422-427; artificial intelligence unit 130 processes images 1610 (first image) to extract shape (second feature data); paragraph 236-237, 422-427; controller 180 in s505 receives extracted shape information of the captured image from the artificial intelligence unit 130 and compares this shape information (second feature) with shape of guide object (first feature) to generate comparison; if shape do not match in s505 then it goes to s513 and a second image is captured and shape (third feature) of second image is generated by the artificial intelligence unit 130). Further Tanaka discloses second user image captured by the image capturing unit (paragraph 139-143; Fig. 12 shows second user (user B) captured).
However Tanaka in view of Baba further in view of Chi does not disclose wherein, after the office machine has woken up automatically from sleep mode and finished an office task, the central processor receives third feature data generated according to a second user image captured by the image capturing unit and thereby sends a second control signal to the power converter to drive the power converter, thereby enabling the office machine to enter into sleep mode.
         Kikukawa discloses wherein, after the office machine has woken up automatically from sleep mode and finished an office task, the central processor receives third feature data generated according to a second user image captured by the image capturing unit and thereby sends a second control signal to the power converter to drive the power converter, thereby enabling the office machine to enter into sleep mode (paragraph 30, 34-36, 45-46, 51, 55-57; in s803 when a first user is authenticated in s801, the devices wakes up from power saving, and after first user is face authenticated and completes an operation (finishes offices task) in s827 it goes back to s803 and waits for capturing a second user; if the second user captured fails to be authenticated based on line-of-sight feature and face collation (third feature) in s1207, then it goes back to s803 and if no user is captured again for some period of time it goes to power saving (sleep) in s807; paragraph 13, 24-25, 35; power supply control signal is sent to power supply I/F module so that it enters power saving state; paragraph 11-12, 46, 55; controller 203 (central processor) controls the line-of-sight detection unit 311 that generates line-of-sight feature (third feature) thereby receiving the line-of-sight data).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tanaka in view of Baba further in view of Chi as taught by Kikukawa to provide transition to sleep mode upon a first user finishing job.
        The motivation to combine the references is to save power consumption upon a first authenticated user completing a print job and when subsequent second user who tries to use the printer is not authenticated via face authentication by going to sleep mode when second user is not authenticated (paragraph 30, 34-36, 45-46, 51, 55-57).



Claim 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20190182400 to Tanaka in view of WO 2019179443 to Zhou further in view of US 20140104630 to Baba further in view of US Patent Application Publication Pub. No. US 20150317511 to Li.
       Regarding claim 13, Tanaka discloses an office machine with intelligent sleep and wake function (paragraph 24, 33, 112, 115-116, 118; image forming apparatus 10 (office machine) includes switching to power-saving mode (sleep) and switching to normal mode (wake) functions based on timer and face authentication (intelligent)), the office machine comprising:
       a power converter for supplying power to the office machine (paragraph 36, 54; power-supply control circuit 54 converts commercial power supply to DC voltage and supplies power to the components of image forming apparatus); 
       an image capture device for capturing at least one first user image (paragraph 109, 113; camera 52 (image module) captures image of face of user); and 
      a processor connected to the power converter, a memory and the image capture device (paragraph 36; CPU (processing module) connected with power-supply control circuit 54, RAM 14, camera 52 via bus 60), 
      wherein the processor generates second feature data according to the
first user image (paragraph 85, 108; CPU (processing module) executes program to perform the steps; paragraph 38, 67-69, 76, 80, 103-104, 113-116; face recognition circuit 56 under control of CPU generates facial image information (second feature data) from the captured face image of user; facial image information includes features such as coordinate data of eyes, noses), and, upon determination of user confirmation information according to the comparison result information, driving the power converter to enable the office machine to wake up automatically from sleep mode (paragraph 56, 58, 114-116; after comparison in face authentication processing in s31 and if face authentication succeeds (comparison result), then in step s39 when the user ID associated with face authenticated user is determined to have corresponding jobs registered (user confirmation information), then in step s49 the CPU drives the power control circuit 54 to switch from fourth power-saving state (sleep mode) to the normal mode (waking up)).

      However Tanaka does not disclose the second feature data further comprises a face turning angle data, and, after determining the user confirmation information according to the comparison result information, the central processor further determines that the face turning angle data satisfies a turning angle range data and then driving to enable the office machine to wake up automatically from sleep mode.
       Zhou discloses the second feature data further comprises a face turning angle data (paragraph 42-43, 47, 146; acquired state parameter (second feature data) includes face angle of user), and, after determining the user confirmation information according to the comparison result information (paragraph 90-91, 94, 107-109, 115; when face image is compared and matched with face image library the user is confirmed as registered user (confirmation information), the central processor further determines that the face turning angle data satisfies a turning angle range data (paragraph 90-91, 94, 107-109, 115, 147-150, 224-225; when face angle is within predetermined range then the wake up condition is met and the device is woken up from sleep state) and then driving to enable the office machine to wake up automatically from sleep mode (paragraph 90; smart phone (office machine); paragraph 90-91, 94, 107-109, 115, 147-150, 224-225; when face angle is within predetermined range then the wake up condition is met and the device is woken up from sleep stat).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tanaka as taught by Zhou to provide wake up process based on user face angle detection.
        The motivation to combine the references is to provide additional feature of face turning angle in order to further confirm the intent of the user approaching the device so that the device only wakes up when the face is at specific angle facing the device showing intention to use device (paragraph 146-147).


However Tanaka does not disclose wherein the processor sends, upon determination of user confirmation information according to the comparison result information, a first control signal for driving the power converter to enable the office machine to wake up automatically from sleep mode.
        Baba discloses wherein the processor (paragraph 25; controller 200 (processing module) for the image processing apparatus) sends, upon determination of user confirmation information according to the comparison result information, a first control signal for driving the power converter to enable the office machine to wake up automatically from sleep mode (paragraph 50, 76, 78-79, 115, 131-133; when face of image compared with face image database is successful, identity recognition information (user confirmation) is confirmed and the controller sends power-supply selection signal (first control signal) to the power-supply control circuit to wake up the image processing apparatus in sleep mode).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tanaka as taught by Baba to provide communication of power control signal during facial authentication.
        The motivation to combine the references is to provide selective control signal to select which parts of the printer device will waken up from sleep upon confirmation of user being present at the printer so that only the necessary parts will be activated instead of activating all the parts (paragraph 50-51).

However Tanaka does not disclose wherein the office machine connecting to a cloud server via a network, the cloud server storing a plurality of user data and first feature data related thereto
       a wireless network device connected to the cloud server via the network and adapted to effect data exchange;
      wherein the processor sends the second feature data to the cloud server via the wireless network device so as for the second feature data to be processed at the cloud server, obtains comparison result information by exchange.
        Li discloses wherein the office machine connecting to a cloud server via a network (paragraph 83, 86; client computer 122 (office machine) connected to server 102 on cloud system 152 via Internet), the cloud server storing a plurality of user data and first feature data related thereto (paragraph 86, 126-127; database 104/106 on the cloud 152 stores user information and first feature data of images)
       a wireless network device (limitation interpreted under 35 U.S.C. 112(f) as the wireless network module; paragraph 177; mobile application (wireless)) connected to the cloud server via the network and adapted to effect data exchange (paragraph 83, 86; client computer 122 connects via network interface to the cloud server system 152 via Internet to effect exchange of facial image);
      wherein the processor sends the second feature data to the cloud server via the wireless network device so as for the second feature data to be processed at the cloud server, obtains comparison result information by exchange (paragraph 83, 126-129; processor in client 122 sends image features (second feature) of specific image to server 102 on cloud; server 102 compares image feature of image with features in the database to find matching image face and generate recognition result; client 122 obtains the recognition result).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tanaka as taught by Li to provide feature comparison processing performed in the cloud device.
        The motivation to combine the references is to provide accurate facial recognition/matching process by using the cloud server that implements machine learning to thereby provide accurate face matching (paragraph 108-109, 116).





       Regarding claim 15, Tanaka discloses the office machine with intelligent sleep and wake function according to claim 13, wherein the image capture device comprises an image capturing unit for capturing the first user image and sending the captured first user image to the processor (paragraph 109-110; camera 52 (capturing unit) captures image of user and sends the image to the CPU 12 (processing module) in order for CPU to generate corrected image).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20190182400 to Tanaka in view of WO 2019179443 to Zhou further in view of US 20140104630 to Baba further in view of US Patent Application Publication Pub. No. US 20150317511 to Li further in view of in view of Well Known Prior Art (MPEP 2144.03) further in view of US Patent Application Publication Pub. No. US 20140037203 to Garcia.

       Regarding claim 14, Tanaka discloses the office machine with intelligent sleep and wake function according to claim 13, such that the processor compares the user data and first feature data related thereto stored in the memory upon receipt of the second feature data (paragraph 86, 98, 104; RAM 14 (memory) includes authentication data 74f that includes plurality of user data including user ID, comparative image of each user, first feature data associated with comparative image; paragraph 38, 67-69, 76, 80, 86, 98, 103-104, 113-116; upon receipt of facial image information feature (second feature) of captured face image, this is compared with first features of comparative images stored in RAM 14 to generate comparison result in step s33).

Further Li discloses downloading user data and first feature data related thereto (paragraph 83, 85-86; computer 122 downloads image features related to face features from database 104 that stores user information and feature data). Li discloses that the computer 122 includes memory (paragraph 83). Although Li does not disclose that the downloaded user data and first feature data related thereto are stored in the storage module, Examiner is taking Official Notice that it is notoriously well known in the art at the time of the invention was made to store downloaded data in the storage module. Storing downloaded data saves time in the future when the data is needed so it does not have to be downloaded again.
       Therefore would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Li as taught by Well known prior art to provide storing of downloaded data. 
        The motivation to do so is such that in the future when the downloaded data is needed the system only has to refer to the stored data and does not have to be downloaded again since it has been stored after it was downloaded.

However Tanaka does not disclose wherein a data download request is sent to the cloud server via the wireless network device.
        Garcia discloses wherein a data download request is sent to the cloud server via the wireless network device (paragraph 10, 31-34; device 27 connects to cloud server 22 via Internet network using HTTPS/JSON; paragraph 22; device 27 is mobile/cellular network device (wireless network); device 27 sends request including “information about specific images” for recognition to cloud server 22 and features are downloaded into the device 27; see Fig. 5 showing request output (29-31) from device 27 and in “32” the features are downloaded).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tanaka as taught by Garcia to output download request to the cloud server for the purpose of receiving feature data used for comparison.
        The motivation to combine the references is to provide efficient image feature comparison locally at the client by sending request to the cloud that includes information that narrows down the number of image features that will be downloaded thereby reducing the amount of comparison to be performed at the local client (paragraph 33-34).


Claim 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20190182400 to Tanaka in view of WO 2019179443 to Zhou further in view of US 20140104630 to Baba further in view of US Patent Application Publication Pub. No. US 20150317511 to Li further in view of US Patent Application Publication Pub. No. US 20180249083 to Chi.

       Regarding claim 16, Tanaka discloses the office machine with intelligent sleep and wake function according to claim 15, wherein the processor further comprises: 
  a central processor (paragraph 36; CPU 12), receiving the second feature data (paragraph 38, 67-69, 76, 80, 103-104, 113-116; face recognition circuit 56 under control of CPU generates facial image information (second feature data) from the captured face image of user; paragraph 64; CPU 12 receives the facial image information (second feature data)), comparing the second feature data with the first feature data related to the user data to generate the comparison result information (paragraph 38, 67-69, 76, 80, 86, 98, 103-104, 113-116; facial image information feature (second feature) of captured face image is compared with first features of comparative images stored to generate comparison result in step s33). Further Baba discloses determining the user confirmation information according to the comparison result information and thereby sending the first control signal for driving the power converter to enable the office machine to wake up automatically from sleep mode (paragraph 25; controller 200/processor; paragraph 50, 76, 78-79, 115, 131-133; when face of image compared with face image database is successful, identity recognition information (user confirmation) is confirmed and the controller sends power-supply selection signal (first control signal) to the power-supply control circuit to wake up the image processing apparatus in sleep mode).
Further Tanaka discloses receiving and processing the first user image to generate the second feature data (paragraph 85, 108; CPU (processing module) executes program to perform the steps; paragraph 38, 67-69, 76, 80, 103-104, 113-116; face recognition circuit 56 under control of CPU generates facial image information (second feature data) from the captured face image of user), the first feature data related to the user data (paragraph 86, 98, 104; RAM 14 (storage) includes authentication data 74f that includes plurality of user data including user ID, comparative image of each user, first feature data associated with comparative image of user).
However Tanaka in view of Baba does not disclose an AI image processor for receiving and processing the first image to generate the second feature data and a central processor connecting to the AI image processor receiving the second feature data, comparing the second feature data with the first feature data to generate the comparison result information.
        Chi discloses an AI image processor for receiving and processing the first image to generate the second feature data (paragraph 59-60, 420, 422-427; artificial intelligence unit 130 processes images 1610 (first image) to extract shape (second feature data)) and a central processor connecting to the AI image processor (paragraph 55; controller 180 (central processor) connected to the artificial intelligence unit 130) receiving the second feature data, comparing the second feature data with the first feature data to generate the comparison result information (paragraph 236-237, 422-427; controller 180 in s505 receives extracted shape information of the captured image from the artificial intelligence unit 130 and compares this shape information (Second feature) with shape of guide object (first feature) to generate comparison).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tanaka in view of Baba as taught by Chi to provide AI processor in cooperation with the central processor to help in face authentication.
        The motivation to combine the references is to provide artificial image processor that can automatically determine features of the captured images and provide recommendation of reference images that can match the captured image via a learning process (paragraph 64, 232, 423).


       Regarding claim 17, Tanaka discloses the office machine with intelligent sleep and wake function according to claim 16, wherein the first feature data related to the user data each comprises a first face feature data, and the second feature data comprises a second user face feature (paragraph 68; facial feature of captured image (second feature) is compared with facial feature of comparative image (First feature)), such that the central processor compares the first face feature data with the second user face feature to generate the comparison result information (paragraph 85, 108; CPU (processing module) executes program to perform the steps; paragraph 38, 67-69, 76, 80, 86, 98, 103-104, 113-116; facial image information feature (second feature) of captured face image is compared with first features of comparative images stored to generate comparison result in step s33).



       Regarding claim 19, Tanaka discloses the office machine with intelligent sleep and wake function according to claim 16, wherein the image capture device further comprises a distance measuring unit, and the distance measuring unit captures and sends a plurality of distance data to the central processor, wherein, before the image capturing unit captures the first user image, the central processor drives, upon determination that one of the distance data received reaches a distance threshold, the image capturing unit of the image capture device to capture the first user image (paragraph 108-110; before capturing the user image in step s13, in step s1 the CPU determines whether the distance captured by sensor 50 (distance measuring unit) is less than threshold distance L1; if user is farther from distance L1 (NO in s1), plurality of distance data is captured and sent to CPU until the captured distance is within distance L1; if distance is less than L1, then image of user is captured in s13 under driving control of CPU).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20190182400 to Tanaka in view of WO 2019179443 to Zhou further in view of US 20140104630 to Baba further in view of US Patent Application Publication Pub. No. US 20150317511 to Li further in view of US Patent Application Publication Pub. No. US 20180249083 to Chi in view of JP 2020109913 to Kikukawa.
       Regarding claim 20, Chi discloses the office machine with intelligent sleep and wake function according to claim 16, the central processor receives third feature data generated by the AI image processor according to a second image captured by the image capturing unit (paragraph 59-60, 420, 422-427; artificial intelligence unit 130 processes images 1610 (first image) to extract shape (second feature data); paragraph 236-237, 422-427; controller 180 in s505 receives extracted shape information of the captured image from the artificial intelligence unit 130 and compares this shape information (second feature) with shape of guide object (first feature) to generate comparison; if shape do not match in s505 then it goes to s513 and a second image is captured and shape (third feature) of second image is generated by the artificial intelligence unit 130). Further Tanaka discloses second user image captured by the image capturing unit (paragraph 139-143; Fig. 12 shows second user (user B) captured).
However Tanaka in view of Baba further in view of Li further in view of Chi does not disclose wherein, after the office machine has woken up automatically from sleep mode and finished an office task, the central processor receives third feature data generated according to a second user image captured by the image capturing unit and thereby sends a second control signal to the power converter to drive the power converter, thereby enabling the office machine to enter into sleep mode.
      Kikukawa discloses wherein, after the office machine has woken up automatically from sleep mode and finished an office task, the central processor receives third feature data generated according to a second user image captured by the image capturing unit and thereby sends a second control signal to the power converter to drive the power converter, thereby enabling the office machine to enter into sleep mode (paragraph 30, 34-36, 45-46, 51, 55-57; in s803 when a first user is authenticated in s801, the devices wakes up from power saving, and after first user is face authenticated and completes an operation (finishes offices task) in s827 it goes back to s803 and waits for capturing a second user; if the second user captured fails to be authenticated based on line-of-sight feature and face collation (third feature) in s1207, then it goes back to s803 and if no user is captured again for some period of time it goes to power saving (sleep) in s807; paragraph 13, 24-25, 35; power supply control signal is sent to power supply I/F module so that it enters power saving state; paragraph 11-12, 46, 55; controller 203 (central processor) controls the line-of-sight detection unit 311 that generates line-of-sight feature (third feature) thereby receiving the line-of-sight data).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tanaka in view of Baba further in view of Li further in view of Chi as taught by Kikukawa to provide transition to sleep mode upon a first user finishing job.
        The motivation to combine the references is to save power consumption upon a first authenticated user completing a print job and when subsequent second user who tries to use the printer is not authenticated via face authentication by going to sleep mode when second user is not authenticated (paragraph 30, 34-36, 45-46, 51, 55-57).






Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 107864269 to Huang.





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

12/2/2022